          Case 19-01233            Doc 17       Filed 01/18/20 Entered 01/18/20 23:48:33                         Desc Imaged
                                               Certificate of Notice Page 1 of 4
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-01233-TJC
Adam Edward Burken                                                                                         Chapter 7
Kimberly Ann Burken
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 2                          Date Rcvd: Jan 16, 2020
                                      Form ID: 318                       Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2020.
db/jdb          +Adam Edward Burken,    Kimberly Ann Burken,    1848 Amelia Dr,    Dubuque, IA 52001-8324
cr              +DuTrac Community Credit Union,     3465 Asbury Road,    Dubuque, IA 52002-2845
cr               First Central State Bank,    P.O. Box 119,    DeWitt, IA 52742-0119
2255939         +ASC/PNC Bank,    6805 Vista Drive,    Ashford l Building,    West Des Moines, IA 50266-9307
2266930         +Aspire Servicing Center,    PO Box 659705,    West Des Moines, IA 50265-0970
2255941         +Best Buy/CBNA,    Attn: Bankruptcy Dept.,    PO Box 6497,    Sioux Falls, SD 57117-6497
2255945         +DuTrac CCU,    Attn: Bankruptcy Dept.,    3465 Asbury Rd.,    Dubuque, IA 52002-2845
2255946         +Equifax,    Attn: Bankruptcy Dept.,    P.O. Box 740241,    Atlanta, GA 30374-0241
2255947         +Experian,    Attn: Bankruptcy Dept.,    P.O. Box 2002,    Allen, TX 75013-2002
2255948         +First Central State Bank,    914 6th Ave,    De Witt, IA 52742-1331
2259343       +++First Central State Bank,    c/o Douglas R. Lindstrom, Jr.,     220 N. Main Street, Suite 600,
                  Davenport, IA 52801-1953
2270314         +JPMorgan Chase Bank, N.A.,    s/b/m/t Chase Bank USA, N.A.,
                  c/o Robertson, Anschutz & Schneid, P.L.,     6409 Congress Avenue, Suite 100,
                  Boca Raton, FL 33487-2853
2255953          Transunion,    Attn: Bankruptcy Dept.,    P.O. Box 1000,    Crum Lynne, PA 19022
2255955         +US Dept of Education,    2401 International,    PO Box 7859,    Madison, WI 53707-7859

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSLSCHNITTJER.COM Jan 17 2020 03:23:00       Sheryl Schnittjer,     24695 207th Ave.,
                 Delhi, IA 52223-8414
cr             +EDI: PRA.COM Jan 17 2020 03:23:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
2255940        +E-mail/Text: bknotices@bankofthewest.com Jan 16 2020 22:17:27         Bank of the West,
                 13505 California St.,    Omaha, NE 68154-5247
2255942        +EDI: CITICORP.COM Jan 17 2020 03:23:00       CitiCards CBNA,     Attn: Bankruptcy Dept.,
                 PO Box 6241,   Sioux Falls, SD 57117-6241
2255943         E-mail/Text: speterson@collinscu.org Jan 16 2020 22:17:26         Collins Community Credit Union,
                 1150 42nd St NE,    PO Box 10500,   Cedar Rapids, IA 52410-0500
2255944         EDI: DISCOVER.COM Jan 17 2020 03:23:00       Discover Financial Services LLC,
                 Attn: Bankruptcy Dept.,    PO Box 15316,    Wilmington, DE 19850
2267099         EDI: DISCOVER.COM Jan 17 2020 03:23:00       Discover Bank,     Discover Products Inc,
                 PO Box 3025,   New Albany, OH 43054-3025
2255949        +EDI: CHASE.COM Jan 17 2020 03:23:00       JPMCB Card Services,     PO Box 15369,
                 Wilmington, DE 19850-5369
2267334         EDI: NAVIENTFKASMSERV.COM Jan 17 2020 03:23:00        NAVIENT PC TRUST,
                 C/O Navient Solutions, LLC.,    PO BOX 9640,    Wilkes-Barre, PA 18773-9640
2255950        +EDI: NAVIENTFKASMSERV.COM Jan 17 2020 03:23:00        Navient,    123 Justison St 3rd Floor,
                 Wilmington, DE 19801-5363
2267149        +E-mail/Text: electronicbkydocs@nelnet.net Jan 16 2020 22:17:27         Nelnet,
                 121 South 13th Street, Suite 201,    Lincoln, NE 68508-1922
2255951        +E-mail/Text: electronicbkydocs@nelnet.net Jan 16 2020 22:17:27         Nelnet,    PO Box 82561,
                 Lincoln, NE 68501-2561
2255952        +EDI: RMSC.COM Jan 17 2020 03:23:00       SYNCB/Sam’s,    Attn: Bankruptcy Dept.,     PO Box 965005,
                 Orlando, FL 32896-5005
2256067        +EDI: RMSC.COM Jan 17 2020 03:23:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
2255954        +E-mail/Text: wepkingc@uwplatt.edu Jan 16 2020 22:17:28         U.W. Platteville,    1 University Plz,
                 Platteville, WI 53818-3099
                                                                                                 TOTAL: 15

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2020                                            Signature: /s/Joseph Speetjens
        Case 19-01233      Doc 17     Filed 01/18/20 Entered 01/18/20 23:48:33           Desc Imaged
                                     Certificate of Notice Page 2 of 4


District/off: 0862-2          User: admin                 Page 2 of 2                  Date Rcvd: Jan 16, 2020
                              Form ID: 318                Total Noticed: 29

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2020 at the address(es) listed below:
              Douglas Robert Lindstrom, Jr.    on behalf of Creditor   First Central State Bank
               dlindstrom@l-wlaw.com, kmefferd@l-wlaw.com
              Dustin Abraham Baker    on behalf of Debtor Adam Edward Burken dustin@henkelsbaker.com,
               dustin@henkelsbaker.com;hillary@henkelsbaker.com;margaret@henkelsbaker.com;office@henkelsbaker.co
               m;bakerdr45649@notify.bestcase.com
              Dustin Abraham Baker    on behalf of Joint Debtor Kimberly Ann Burken dustin@henkelsbaker.com,
               dustin@henkelsbaker.com;hillary@henkelsbaker.com;margaret@henkelsbaker.com;office@henkelsbaker.co
               m;bakerdr45649@notify.bestcase.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              Tonya A. Trumm   on behalf of Creditor    DuTrac Community Credit Union ttrumm@octhomaslaw.com,
               abrown-aitchison@octhomaslaw.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 6
       Case 19-01233                 Doc 17         Filed 01/18/20 Entered 01/18/20 23:48:33                        Desc Imaged
                                                   Certificate of Notice Page 3 of 4

Information to identify the case:
Debtor 1
                       Adam Edward Burken                                          Social Security number or ITIN   xxx−xx−1162
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2               Kimberly Ann Burken                                         Social Security number or ITIN   xxx−xx−7707
(Spouse, if filing)
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

United States Bankruptcy Court       Northern District of Iowa

Case number:          19−01233

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Adam Edward Burken                                           Kimberly Ann Burken


             1/16/20                                                       By the court: Thad J. Collins
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.
However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                       For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
    Case 19-01233         Doc 17     Filed 01/18/20 Entered 01/18/20 23:48:33           Desc Imaged
                                    Certificate of Notice Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
